Citation Nr: 0800586	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO. 02-13 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1. Entitlement to service connection for the residuals of an 
injury to the left index finger.

2. Entitlement to service connection for a bilateral eye 
disability.

3. Entitlement to service connection for the hearing loss 
disability.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for sinusitis.

6. Entitlement to service connection for headaches.

7. Entitlement to an initial rating in excess of 10 percent 
for the residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and A. T.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran had active duty for training in the National 
Guard from April 10, 1977 to August 9, 1977; June 3-17, 1978; 
June 5-16, 1979; July 27-August 10, 1980; June 20-July 4, 
1981; and May 29-June 12, 1982.

In November 2003 and June 2006, the Board of Veterans' 
Appeals (Board) considered the issues of entitlement to 
service connection for the following disabilities: the 
residuals of an injury to the left index finger, bilateral 
eye disability, hearing loss disability, tinnitus, sinusitis, 
and headaches. Each time, the Board remanded those issues for 
further development. Following the requested development, the 
RO confirmed and continued its denials of service connection. 
Thereafter, those issues were returned to the Board for 
further appellate action.

The issue of an increased rating for right knee disability 
comes before the Board on appeal from a May 2007 rating 
decision by the RO.

In September 2007, the veteran had a hearing at the RO before 
the Veterans Law Judge whose name appears at the end of this 
decision.
FINDINGS OF FACT

1. On September 13, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw from his appeal the 
issue of  service connection for the residuals of an injury 
to the left index finger. 

2. On September 13, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw from his appeal the 
issue of service connection for hearing loss.

3. On September 13, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw from his appeal the 
issue of service connection for tinnitus.

4. On September 13, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw from his appeal the 
issue of service connection for sinusitis.

5. On September 13, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that he wished to withdraw from his appeal the 
issue of service connection for headaches.

6. At the time he entered active military duty in April 1977, 
the veteran did not have glaucoma, nor was such disorder 
incurred during active military service for the period from 
April to August 1977.

7. Throughout the appeal, the veteran's service-connected 
residuals of a right knee injury have been manifested 
primarily by complaints of pain, weakness, stiffness, 
instability and a lack of endurance; strength of 4/5; mild 
crepitus; right leg flexion to at least 120 degrees; and 
right leg extension to zero degrees.




CONCLUSIONS OF LAW

1. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the issue of 
entitlement to service connection for the residuals of an 
injury to the left index finger. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the issue of 
entitlement to service connection for the hearing loss 
disability. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

3. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the issue of 
entitlement to service connection for tinnitus. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

4. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the issue of 
entitlement to service connection for sinusitis. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

5. The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met with respect to the issue of 
entitlement to service connection for headaches. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).

6. Bilateral eye disability, claimed as glaucoma, was not 
incurred or aggravated by any incident of active military 
service. 38 U.S.C.A. § 1111, 1131, 5103, 5103A (West 2002 and 
Supp. 2006); 38 C.F.R. § 3.159, 3.303, 3.304(b), 3.306(a) 
(2007). 

7. The criteria for a rating in excess of 10 percent for the 
residuals of a right knee injury have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Left Index Finger, Hearing Loss Disability, Tinnitus, 
Sinusitis, and Headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204. 

During his hearing in September 2007, the veteran confirmed 
that he was withdrawing the issues of entitlement to service 
connection for the residuals of an injury to the left index 
finger; entitlement to service connection for the hearing 
loss disability; entitlement to service connection for 
tinnitus; entitlement to service connection for sinusitis; 
and entitlement to service connection for headaches. 
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007). Therefore, with respect to those 
issues, there remain no allegations of errors of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review those issues, and they are 
dismissed.


Bilateral Eye Disability and Right Knee Disability

Duty to Assist and Notify

The veteran also seeks service connection for glaucoma and a 
disability rating in excess of 10 percent for his service-
connected right knee disability. 

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of that claim. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise the 
veteran of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise the 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability. Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in April and November 2001, April 2004, and 
July 2006, the RO and the Appeals Management Center (AMC) in 
Washington, D. C. informed the veteran that in order to 
establish service connection for bilateral eye disability, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence). Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).and August 2006, 
respectively, 

In August 2006, the RO informed the veteran that in order to 
establish an increased rating for his service-connected right 
knee disability, the evidence had to show that such 
disability had worsened. 

The RO/AMC notified the veteran of the information and 
evidence necessary to substantiate his claims, and specified 
the information and evidence that he had to submit, the 
information and evidence VA would obtain, and the need for 
him to advise VA of or submit any further evidence that 
pertained to his claims. The RO/AMC also informed the veteran 
of the method used to determine a disability rating and an 
effective date for an award of benefits. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

After reviewing the record, the Board finds that VA has met 
its duty to notify and assist the veteran in the development 
of information and evidence necessary to support his claim 
for service connection for bilateral eye disability and his 
claim for an increased rating for the residuals of a right 
knee injury. It appears that all relevant evidence identified 
by the veteran has been obtained and associated with the 
claims folder. He has not identified any outstanding evidence 
which could be used to support either claim. As such, the 
record has been fully developed, and the Board gleans no 
additional guidance VA could provide to the veteran regarding 
evidence he should submit to substantiate those claims. 
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). 

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim for service connection for bilateral eye 
disability or his claim for an increased rating for right 
knee disability. See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (development that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of those 
issues. 

Analysis

Bilateral Eye Disability

The veteran contends that although he was treated for 
glaucoma several years prior to service, the disorder was 
aggravated thereby. He specifically argues that when he 
reported for basic combat training in April 1977, he was 
directed to stop using eye drops, which had been prescribed 
for the disorder. However, during the hearing before the 
undersigned and during the pendency of the appeal, the 
veteran reported that at the time of his entry in service, 
military health care providers had been unable to find 
evidence of glaucoma and advised him to stop taking his 
medication. He testified that he did so and that as a result, 
the glaucoma returned. Therefore, he maintained that service 
connection for glaucoma was warranted. 

The Board presently finds that although the veteran was 
treated for glaucomatous changes of the left eye several 
years prior to active military duty, the preponderance of the 
competent medical evidence does not support a finding that he 
had the disorder at the time he entered service. However, the 
evidence further does not support a finding that glaucoma was 
incurred during military service. Accordingly, service 
connection for bilateral eye disability, claimed as glaucoma, 
will be denied. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

Active military service includes any period of active duty 
for training during which the veteran was disabled from a 
disease or injury incurred or aggravated in the line of duty. 
38 C.F.R. § 3.6(a) (2006). 

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of his service as 
shown by service records, the official history of each 
organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence. 
Determinations relative to service connection will be based 
on review of the entire evidence of record. 38 C.F.R. § 
3.303(a). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment. 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304(b) (2003). VA bears the burden 
of proof to rebut the presumption. Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993). 

The record includes various letters from the veteran's 
treating physicians, generated during the course of a January 
1972 injury to the left eye, incurred when the veteran shot a 
"rat cartridge" which exploded. Then-contemporaneous 
medical records indicate that the veteran lacerated his left 
eye globe and sustained a through and through laceration of 
the left lid margin. In a December 2001 letter, Marvin K. 
Hall, M.D., reported that at the age of 12 (i.e., in 1971, 
six years prior to his entrance onto active duty), the 
veteran was treated for glaucomatous changes, but that the 
condition had responded to mitoci therapy, which "thus 
corroborated the impression of glaucoma" in the veteran. 

However, the veteran's service medical and personnel records, 
including the reports of his service entrance and separation 
examinations, are negative for any complaints or clinical 
findings of eye disability other than color blindness. In 
this respect, the veteran's present reports regarding the 
presence of glaucoma at the time entered active military duty 
are unsubstantiated. Specifically, the veteran denied then 
having, or ever having had "eye trouble" in a January 1977 
service entrance medical examination questionnaire, and 
clinical evaluation of his eyes and vision only noted that he 
was then color blind. 

The service medical records are highly probative, as they 
were generated with the specific purpose of ascertaining 
whether the veteran was physically suitable for military 
service; the purpose is akin to medical records indicative of 
diagnoses and treatment, which enjoy a recognized high 
probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 
73 (1997) (Observing that although formal rules of evidence 
do not apply before the Board, recourse to the Federal Rules 
of Evidence may be appropriate if it assists in the 
articulation of the reasons for the Board's decision); see 
also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), 
pp. 245-46 (many state jurisdictions, including the federal 
judiciary and Federal Rule 803(4), expand the hearsay 
exception for physical conditions to include statements of 
past physical condition on the rational that statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care). 

Dr. Hall's letter, as well as the medical evidence, does not 
indicate that the veteran had glaucoma at the time he entered 
active duty - a finding not contradicted by the veteran. 
Thus, the veteran is presumed to have been in sound physical 
condition at the time he entered active military duty in 
April 1977. 

During a VA eye examination in May 2004, the examiner stated 
that if, at the time of his entry into service, military 
health care providers/examiners had told the veteran to 
discontinue therapy for glaucoma, his eyes could have been 
aggravated during service. In October 2006, B. S., M.D., 
essentially echoed those remarks. 

However, those opinions were based on a history related by 
the veteran and are not supported by evidence elsewhere in 
the record. In effect, they were based on an inaccurate 
factual premise - that the veteran had glaucoma at the time 
he entered active military duty. Swan v. Brown, 5 Vet. App. 
229, 233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); see also Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (holding that it is error to reject a medical 
opinion solely on the basis that the medical opinion was 
based on a history given by the veteran). Furthermore, they 
do not cite any specific increase in the veteran's underlying 
eye pathology during service. As such, they are not 
considered competent medical evidence to support a grant of 
service connection. See, e.g., LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (A bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.) 

By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions. 38 C.F.R. § 3.159(a). Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). While the VA 
examiner and Dr. S. are qualified to express a medical 
opinion, an opinion based upon an inaccurate factual premise 
has no probative value. See, e.g., Reonal v. Brown, 5 Vet. 
App. 458 (1993) 

Moreover, the VA examiner's opinion was no more than part of 
a larger discussion in which he considered various possible 
scenarios in the veteran's case. For example, the VA examiner 
also stated that if, during the service entrance examination, 
the veteran had been told to continue treatment for glaucoma 
and had failed to do so, aggravation of the preexisting eye 
condition would not be attributable to service but would have 
been the result of the natural progression of the disease or 
noncompliance with recommended treatment. As such, the VA 
examiner did not reach a conclusion with respect to the 
etiology of the veteran's eye disability. In this respect, 
the examiner's comments are speculative. For the Board to 
conclude that the appellant's disorder had its origin during 
military service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). It has been 
observed that statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service. Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993). 

The evidence is similarly against a finding of direct service 
connection, i.e., the veteran's disorder was not incurred 
during or as a result of active military service. The veteran 
has not contended such, and the evidence does not support 
such a finding. While R. C. D., Jr., a former fellow 
serviceman, stated that the veteran was treated for headaches 
and unspecified eye problems during basic and advanced 
individual training, he acknowledges, however, that other 
than color blindness, he never found out the nature of the 
veteran's eye problems. 

While Mr. D. is competent to report his conversations with 
the veteran in service, he cannot render competent medical 
evidence as to the diagnosis of any eye problems or a nexus 
between the veteran's reported eye problems in service and 
his current glaucoma. 

The preponderance of the evidence is against the veteran's 
claim for service connection for bilateral eye disability, 
claimed as glaucoma. Accordingly, service connection is not 
warranted.


The Right Knee

During his hearing before the undersigned Veterans Law Judge, 
the veteran testified that he was unable to straighten his 
right knee and that he was limited his ability to walk. He 
noted that the knee frequently gave way and that he required 
the use of a knee brace for stability. He also testified that 
he required the aid of a walking stick and, occasionally, 
crutches. Therefore, he maintained that an increased rating 
was warranted for his service-connected right knee 
disability.

The veteran's testimony notwithstanding, the manifestations 
and overall level of disability attributable to his service-
connected residuals of a right knee injury more nearly 
approximate the criteria for a 10 percent rating under the 
applicable rating criteria. Accordingly, the current rating 
will be confirmed and continued.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of VA's Schedule for Rating 
Disabilities. 38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2007). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. 38 C.F.R. §§ 4.10, 4.40, 4.45. 

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The guidance 
provided under DeLuca must be followed in adjudicating claims 
where a rating under the diagnostic code provisions governing 
limitation of motion should be considered. 

The RO has rated the veteran's right knee disability under 
38 C.F.R. §§ 4.71a, Diagnostic Code 5260. Under that code, a 
10 percent rating is warranted when flexion of the leg is 
limited to 45 degrees. A 20 percent rating is warranted when 
flexion of the leg is limited to 30 degrees. 

Limitation of knee motion may also be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. A 10 percent rating is 
warranted when extension of the leg is limited to 10 degrees, 
while a 20 percent rating is warranted when extension of the 
leg is limited to 15 degrees. 

Also potentially applicable in rating the veteran's right 
knee disability is 38 C.F.R. §§ 4.71a, Diagnostic Code 5257. 
Under that code, a 10 percent rating is warranted for slight 
knee impairment, manifested by recurrent subluxation or 
lateral instability. A 20 percent rating is warranted for 
moderate impairment, manifested by recurrent subluxation or 
lateral instability. 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern. Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

A veteran may, however, experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made. Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending. 
Therefore, staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings. Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007). Accordingly, the Board will review the 
evidence of record pertaining to the history of the veteran's 
service-connected disability. 38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In addition to staged ratings, it is possible for a veteran 
to have separate and distinct manifestations from the same 
injury that would permit rating under several diagnostic 
codes. For example, where a veteran experiences instability 
and limitation of motion in one knee, such limitations must 
be rated separately to adequately compensate for functional 
loss associated with the overall level of disability 
attributable to the knee. See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994). Similarly, where a veteran has both 
limitation of flexion and limitation of extension of the same 
leg, each must be evaluated separately under the applicable 
rating criteria. VAOPGCPREC9-2004. The critical element in 
such cases is that none of the symptomatology for any one of 
the conditions duplicate or overlap the symptomatology of the 
other condition. Esteban; see also 38 C.F.R. § 4.14 (2006) 
(precluding the assignment of separate ratings for the same 
manifestations of a disability under different diagnoses, 
i.e. pyramiding).


Recent VA treatment records and the reports of VA 
examinations performed in December 2006 and May 2007, show 
that the veteran's service-connected right knee disability is 
manifested primarily by complaints of pain, weakness, 
stiffness, and a lack of endurance with prolonged walking. 
Objectively, he has a mild degree of crepitus and walks with 
a limp favoring his right side. Although the most recent 
examiner found that the veteran's right knee disability had a 
moderate to severe affect on his daily activities, the 
preponderance of the competent evidence of record shows that 
he is able to flex his right knee to at least 120 degrees and 
that he is able to fully extend the knee to zero degrees. 

The preponderance of the evidence is also negative for 
lateral instability or recurrent subluxation. The strength in 
the veteran's right lower extremity is at least 4/5, which is 
considered complete with graded resistance. Moreover, he has 
normal muscle tone and bulk, and the preponderance of the 
evidence shows that the sensation and reflexes in his right 
lower extremity are normal. Repeat testing does not increase 
the limitation of motion, weakness, or tenderness, and there 
is no evidence of incoordination. The preponderance of the 
evidence is also negative for any findings of swelling, 
edema, deformity, heat, or discoloration associated with the 
service-connected right knee disability.

Given the foregoing evidence, the veteran does not meet or 
more nearly approximate the criteria for an increased rating 
for right knee disability under any of the applicable 
schedular criteria. Accordingly, the current 10 percent 
rating is confirmed and continued.

In arriving at this decision, the Board notes that during his 
May 2007 VA examination, the veteran's claims file was not 
available to the examiner for review. Although such a review 
is, generally, an integral part of a full and complete 
examination, such a review is not required in all cases. 
VAOPGCPREC 20-95. Indeed, the lack of such a review in this 
case is not prejudicial to the veteran. 

The veteran's claims file was reviewed prior to the December 
2006 examination. The scope of that examination, and the 
recorded findings and complaints were generally consistent 
with those set forth in May 2007. Moreover, the veteran's 
treatment records prior to, between, and following those 
examinations were similarly consistent with respect to the 
veteran's right knee disability. As such, it is difficult to 
see how a review of the claims file during the veteran's May 
2007 VA examination could have given the examiner a medical 
history that would have produced results substantially 
different than those which led to the confirmation of the 
current 10 percent evaluation. Further development of the 
record in this regard would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran. Accordingly, the Board will not direct further 
development in this regard. Sabonis.

Finally, the Board has considered the veteran's request for 
separate ratings for his right knee disability due to 
instability and limitation of motion. However, despite his 
complaints, he does not demonstrate instability in his right 
knee or other ratable manifestations separate and distinct 
from limitation of motion. Moreover, he does not demonstrate 
limitation of extension in the right leg which would warrant 
a separate rating under Esteban. Therefore, he does not meet 
the criteria that would permit the right knee disability to 
be rated under several diagnostic codes. Accordingly, the 
current single rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 is appropriate. 


ORDER

The appeal is dismissed with respect to the issue of 
entitlement to service connection for the residuals of an 
injury to the left index finger.

The appeal is dismissed with respect to the issue of 
entitlement to service connection for hearing loss 
disability.

The appeal is dismissed with respect to the issue of 
entitlement to service connection for tinnitus.

The appeal is dismissed with respect to the issue of 
entitlement to service connection for sinusitis.

The appeal is dismissed with respect to the issue of 
entitlement to service connection for headaches.

Service connection for bilateral eye disability, claimed as 
glaucoma, is denied.

A rating in excess of 10 percent for the residuals of a right 
knee injury is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


